EXHIBIT 10.5



FOURTH AMENDMENT TO NEW LEASE

This Fourth Amendment to New Lease ("Amendment") is entered into, and dated for
reference purposes, as of August 14, 2006 (the "Execution Date"), with the
understanding and agreement that it shall be effective
retroactively as of August 1, 2006 (as provided further in Section 1(b) below),
by and between METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
("Metropolitan"), as Landlord ("Landlord"), and Pharmacyclics, Inc., a Delaware
corporation ("Pharmacyclics"), as Tenant ("Tenant"), with reference to the
following facts ("Recitals"):

 A. Landlord and Tenant are parties to that certain written lease comprised of
    the following: that certain Lease and Lease Termination Agreement dated as
    of June 14, 2000 (the "New Lease"), that certain First Amendment to New
    Lease dated as of April 10, 2001 (the "First Amendment"), that certain
    Second Amendment to New Lease dated as of June 29, 2001 and that certain
    Third Amendment to New Lease dated as of February 5, 2003 for the premises
    more particularly described therein of 64,776 rentable square feet ("RSF")
    located at 995 and 999 E. Argues Avenue, Sunnyvale, California ("Existing
    Premises"). The New Lease, as amended, is referred to herein as the
    "Existing Lease."
 B. Landlord and Tenant desire to provide for extension of the Lease Term and
    other amendments of the Existing Lease as more particularly set forth below.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

Section 1

. Scope of Amendment: Defined Terms.



Except as expressly provided in this Amendment, the Existing Lease shall remain
in full force and effect. Should any inconsistency arise between this Amendment
and the Existing Lease as to the specific matters which are the subject of this
Amendment, the terms and conditions of this Amendment shall control. The term
'New Lease' as used herein and in the Existing Lease shall refer to the Existing
Lease as modified by this Amendment, except as expressly provided in this
Amendment. All capitalized terms used in this Amendment and not defined herein
shall have the meanings set forth in the Existing Lease unless the context
clearly requires otherwise. The parties acknowledge and agree that this Lease
has been executed by both parties after August 1, 2006, but this Amendment shall
be effective retroactively as of August 1, 2006 with the same force and effect
as if executed on that date. Tenant shall be entitled to credit against the
rents due and becoming due under this Lease the amount of rent actually paid
under the Existing Lease by Tenant for the period after July 31, 2006, and
Tenant shall pay Landlord within ten days after notice from Landlord the amount
(if any) by which the rent actually paid by Tenant underpaid the rents payable
under this Lease for such period.

Section 2

. Extension of Term. Landlord and Tenant acknowledge and agree that, before
giving effect to this Amendment, pursuant to the Existing Lease, the Expiration
Date of the Lease Term of the Existing Lease is scheduled to be December 31,
2007. Notwithstanding any provision of the Existing Lease to the contrary, the
Existing Lease is hereby amended to provide that the Expiration Date of the
Lease Term of the Existing Lease shall be extended for an additional term of 24
months (the "Second Extended Term") from December 31, 2007 to December 31, 2009
(hereafter, the "Expiration Date" with respect to the Second Extended Term),
unless sooner terminated pursuant to the terms of the Lease. Landlord and Tenant
acknowledge and agree that this Amendment provides all rights and obligations of
the parties with respect to extension of the current Term, whether or not in
accordance with any other provisions, if any, of the Existing Lease regarding
renewal or extension, and any such provisions, options or rights for renewal or
extension provided in the Existing Lease are hereby deleted as of the Execution
Date. The defined term "Lease Term" in the Existing Lease shall be deemed to
include the Second Extended Term.



Section 3

. Modification of Monthly Rent. Notwithstanding any provision of the Existing
Lease to the contrary, commencing on August 1, 2006 and continuing through the
Expiration Date of the Second Extended Term:



(a) the amount of Monthly Installments of rent due and payable monthly by Tenant
for the Existing Premises is hereby amended and shall be as follows:

Period from/through

Monthly Rate

Monthly Installment

8/1/06-7/31/07

$1.15/NNN

$74,492.40

8/1/07-7/31/08

$1.18/NNN

$76,435.68

8/1/08-7/31/09

$1.22/NNN

$79,026.72

8/1/09-12/31/09

$1.26/NNN

$81,617.76

(b) Tenant shall continue to pay Tenants Pro Rata Share of 81.2% of all Property
Taxes and other charges which the Existing Lease obligates Tenant to pay on the
basis of Tenants Pro Rata Share.

Section 4

. Security Deposit. Landlord acknowledges that as of the Execution Date it holds
a Security Deposit composed of cash in the amount of Seventy Three Thousand Four
Hundred Ten Dollars ($73,410.00) and the Letter of Credit in the amount of Four
Hundred Fifty Thousand Dollars ($450,000.00) (the "Letter of Credit").
Notwithstanding any provision of the Existing Lease to the contrary, Tenant
shall keep the Letter of Credit in full force and effect through and including
February 14, 2010. Within 30 days after the Execution Date, Tenant shall deliver
to Landlord a written amendment of the Letter of Credit deleting the reference
to December 31, 2008 as the date beyond which the Letter of Credit will not be
automatically renewed and inserting in its place February 14, 2010.

Section 5

. "AS IS" Condition. Notwithstanding any provision of the Existing Lease to the
contrary, Tenant hereby leases for the Second Extended Term and accepts the
Existing Premises in its "AS IS" condition existing on the Execution Date,
without any express or implied representations or warranties of any kind by
Landlord, its brokers, manager or agents, or the employees of any of them
regarding the Premises; and Landlord shall not have any obligation to construct
or install any tenant improvements or alterations or to pay for any such
construction or installation. Tenant acknowledges that Tenant presently occupies
the Existing Premises.



Section 6

. Brokers. Notwithstanding any other provision of the Lease to the contrary,
Landlord and Tenant each respectively represents that it has had no dealings
with any real estate broker or agent in connection with this Amendment, and it
knows of no other real estate broker or agent who is entitled to a commission in
connection with this Amendment. Tenant agrees to indemnify, protect, defend and
hold harmless Landlord against and from all claims, liability, loss, damage,
cost and expense arising out of any claims for brokerage commissions or fees by
any broker or agent claiming to represent or to have dealt with Tenant in
connection with the subject matter of this Amendment. Landlord agrees to
indemnify, protect, defend and hold harmless Tenant against and from all claims,
liability, loss, damage, cost and expense arising out of any claims for
brokerage commissions or fees by any broker or agent claiming to represent or to
have dealt with Landlord in connection with the subject matter of this
Amendment. The foregoing representations and obligations shall survive the
expiration or sooner termination of the Lease.



Section 7

. Time of Essence. Without limiting the generality of any other provision of the
Lease, time is of the essence to each and every term and condition of this
Amendment.



Section

8. Attorneys' Fees. Each party to this Amendment shall bear its own attorneys'
fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment. In the event any party
brings any suit or other proceeding with respect to the subject matter or
enforcement of this Amendment or the Lease as amended, the prevailing party (as
determined by the court, agency or other authority before which such suit or
proceeding is commenced) shall, in addition to such other relief as may be
awarded, be entitled to recover attorneys' fees, expenses and costs of
investigation as actually incurred, including court costs, expert witness fees,
costs and expenses of investigation, and all attorneys' fees, costs and expenses
in any such suit or proceeding (including in any action or participation in or
in connection with any case or proceeding under the Bankruptcy Code, 11 United
States Code Sections 101 et seq., or any successor statutes, in establishing or
enforcing the right to indemnification, in appellate proceedings, or in
connection with the enforcement or collection of any judgment obtained in any
such suit or proceeding).



Section 9

. Effect of Headings: Recitals: Exhibits. The titles or headings of the various
parts or sections hereof are intended solely for convenience and are not
intended and shall not be deemed to or in any way be used to modify, explain or
place any construction upon any of the provisions of this Amendment. Any and all
Recitals set forth at the beginning of this Amendment are true and correct and
constitute a part of this Amendment as if they had been set forth as covenants
herein. Exhibits, schedules, plats and riders hereto which are referred to
herein are a part of this Amendment.



Section 10

. Entire Agreement: Amendment. This Amendment taken together with the Existing
Lease, together with all exhibits, schedules, riders and addenda to each,
constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by all of the parties hereto.



Section 11

. Authority. Each party represents and warrants to the other that it has full
authority and power to enter into and perform its obligations under this
Amendment, that the person executing this Amendment is fully empowered to do so,
and that no consent or authorization is necessary from any third party. Landlord
may request that Tenant provide Landlord evidence of Tenant's authority.



Section 12

. Counterparts. This Amendment may be executed in two or more counterparts,
which when taken together shall constitute one and the same instrument, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart. Each counterpart shall be equally
admissible in evidence, and each original shall fully bind each party who has
executed it. The parties contemplate that they may be executing counterparts of
this Amendment transmitted by facsimile and agree and intend that a signature by
facsimile machine shall bind the party so signing with the same effect as though
the signature were an original signature.





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.



TENANT: PHARMACYCLICS, INC.

,
a Delaware corporation



By:

/s/ RICHARD MILLER

Print Name: Richard Miller
Title: CEO
(Chairman of Board, President or Vice President)

By:

/s/ LEIV LEA

Print Name: Leiv Lea
Title: VP & CFO
(Secretary, Assistant Secretary, CFO or Assistant Treasurer)

LANDLORD: METROPOLITAN LIFE INSURANCE COMPANY

,
a New York corporation



By:

/s/ JOEL R. REDMON

Print Name: Joel R. Redmon
Title: Assistant Vice-President